               Case 6:20-cv-01012-ADA Document 16 Filed 01/04/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

                                                        Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                           Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                                   Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                           Civil Action No. 6:20-cv-1015-ADA
                                                        Civil Action No. 6:20-cv-1016-ADA
                            Plaintiff,
                                                        Civil Action No. 6:20-cv-1017-ADA
                                                        Civil Action No. 6:20-cv-1018-ADA
                    v.                                  Civil Action No. 6:20-cv-1019-ADA
                                                        Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                          Civil Action No. 6:20-cv-1021-ADA
                                                        Civil Action No. 6:20-cv-1022-ADA
                            Defendant.
                                                        JURY TRIAL DEMANDED


                            MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

          Comes now, Jeffrey C. Mok, applicant herein, and moves this Court to grant admission to

the United States District Court for the Western District of Texas pro hac vice to represent TP-

Link Technologies Co., Ltd. in this case, and would respectfully show the Court as follows:

          1.       Applicant is an attorney and a member of the law firm of Fish & Richardson

P.C. with offices at:

                         7 Times Square, 20th Floor
                         New York, NY 10036
                         Telephone: (212) 765-5070
                         Facsimile: (212) 258-2291
                         E-mail: jmok@fr.com

          2.       Since 2013, Applicant has been and presently is a member of and in good

standing with the Bar of the State of New York. Applicant’s bar license number is 5106059.

          3.       Applicant Jeffrey C. Mok has been admitted to practice before the following

courts:


MOTION FOR ADMISSION PRO HAC VICE                                                                Page 1
              Case 6:20-cv-01012-ADA Document 16 Filed 01/04/21 Page 2 of 4




    Court:                                                                    Admission Date:
    State Bar of New York                                                     February 25, 2013
    United States Court of Appeals for the Federal Circuit                    May 6, 2013
    United States District Court for the Southern District of New York        September, 2016
    United States District Court for the Eastern District of Michigan         July 1, 2015
    United States District Court for the Eastern District of Texas            March 22, 2017
    United States Court of Appeals for the Fourth Circuit                     May 2, 2017

         4.       Applicant is presently a member in good standing of the bars of the courts listed

above.

         5.       Applicant has never been subject to grievance proceedings or involuntary

removal proceedings while a member of the bar of any state or federal court.

         6.       Applicant has not been charged, arrested, or convicted of a criminal offense or

offenses.

         7.       Applicant has read and is familiar with the Local Rules of the Western District

of Texas and will comply with the standards of practice set out therein.

         8.       Applicant has co-counsel in this case who is admitted to practice before the

United States District Court for the Western District of Texas.

                      Co-Counsel:            David M. Hoffman (Texas Bar No. 24046084)
                                             Fish & Richardson P.C.
                      Mailing Address:       111 Congress Avenue, Suite 810
                      City, State, Zip Code: Austin TX 78701
                      Telephone:             (512) 472-5070
                      Facsimile:             (512) 320-8925

         9.       Applicant has tendered the amount of $100.00 pro hac vice fee in compliance

with Local Court Rule AT-l(f)(l).

         Wherefore, Applicants pray that this Court enter an order permitting the admission of

Jeffrey C. Mok to the Western District of Texas pro hac vice for this case only.




MOTION FOR ADMISSION PRO HAC VICE                                                                Page 2
         Case 6:20-cv-01012-ADA Document 16 Filed 01/04/21 Page 3 of 4




Dated: January 4, 2021                 Respectfully submitted,

                                       FISH & RICHARDSON P.C.

                                       By: /s/ Jeffrey C. Mok
                                           Jeffrey C. Mok
                                           jmok@fr.com
                                           7 Times Square, 20th Floor
                                           New York, NY 10036
                                           Tel: (212) 765-5070
                                           Fax: (212) 258-2291

                                       COUNSEL FOR DEFENDANT,
                                       TP-LINK TECHNOLOGIES CO., LTD.




MOTION FOR ADMISSION PRO HAC VICE                                        Page 3
         Case 6:20-cv-01012-ADA Document 16 Filed 01/04/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on January 4, 2021, and it was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).


                                                    /s/ Jeffrey C. Mok
                                                    Jeffrey C. Mok




MOTION FOR ADMISSION PRO HAC VICE                                                        Page 4
